 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7    TANYA MORRISON et al.,                              CASE NO. 1:17-cv-00776-AWI-JLT
 8                          Plaintiffs,
                                                          ORDER DISMISSING CASE SUBJECT
 9                  v.                                    TO TERMS OF CONSENT DECREE
                                                          AND FINAL ORDER
10    DHARAM PAL et al.,
11                          Defendants.                   (Docs. No. 53, 54)
12

13          On February 8, 2019, the Court issued the “Consent Decree and Final Order.” See Doc.
14 No. 53. The Consent Decree and Final Order — which the parties stipulated to as part of a

15 settlement agreement, see Doc. No. 52 — states that the Court will retain jurisdiction over this

16 case for “the purpose of enforcing and modifying” the Consent Decree. See Doc. No. 53.

17          Shortly after the Consent Decree and Final Order was issued, the Clerk of Court closed this
18 case. See id. Then, on April 1, 2019, the parties filed a stipulation of dismissal of this case. See

19 Doc. No. 54. The stipulation asks the Court to dismiss this case subject to the terms of the

20 Consent Decree and Final Order. Id. The stipulation does not identify any specific legal basis on

21 which it is made, such as a provision of Rule 41 of the Federal Rules of Civil Procedure.

22          The Court construes the stipulation as being made pursuant to Rule 41(a)(2), which reads:
23          Except as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff’s
            request only by court order, on terms that the court considers proper. If a defendant
24          has pleaded a counterclaim before being served with the plaintiff’s motion to
            dismiss, the action may be dismissed over the defendant’s objection only if the
25          counterclaim can remain pending for independent adjudication. Unless the order
            states otherwise, a dismissal under this paragraph (2) is without prejudice.
26
            Here, Plaintiffs and Defendants request that this case be dismissed subject to the terms of
27
     the Consent Decree and Final Order. The Court considers the terms of the Consent Decree and
28
 1 Final Order to be proper. Therefore, the Court will dismiss this case pursuant to Rule 41(a)(2) and

 2 subject to the terms of the Consent Decree and Final Order.

 3                                              ORDER
 4         Accordingly, IT IS HEREBY ORDERED that this case is dismissed subject to the terms of
 5 the Consent Decree and Final Order.

 6
     IT IS SO ORDERED.
 7

 8 Dated: April 2, 2019
                                               SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
